Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 1-3, 5-6, 8, 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 9, line 8 recites the limitation “the equipment”, however lines 1-8 recites the limitations of “a piece of home automation equipment”, “a piece of equipment”, and “another piece of equipment”.  Therefore the recitation of “the equipment” in the same or subsequent claim is unclear because it is uncertain which of the equipment was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these. 
Claims 1 and 9 recite the virtual machine being able to impose the second operation on said equipment, however, the second operation is further recited as imposing communication exchanges between other equipment not said equipment, therefore it is unclear how imposing communication exchanges on other equipment imposes operation on said equipment. 
Claim Rejections - 35 USC § 102

2.	Claim(s) 1-3, 5-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0072677 to Yang.
Yang teaches the following: 
1. A method for controlling a home automation installation, the installation including pieces of home automation equipment and a central control member (Fig. 1, paragraphs 28-50), the method including a step for: providing a desired operation of the installation (Fig. 4B, S4350, Fig. 5B, S5370, Fig. 6B, S6410), providing a first operation of each piece of equipment (paragraph 77, manual control or paragraph 56), optimizing the operation of the installation by modifying the first operation of at least one piece of equipment, to obtain a second operation of said at least one piece of equipment, and an operation of the installation according to the desired operation (paragraph 4-8, transferring the operation environment of the registered home network to control smart devices in the unregistered home network the same as in the registered home network; Fig. 4A-6B, paragraphs 65-159), and 
installing a virtual machine in said at least one piece of equipment, the virtual machine being able to impose the second operation on said at least one piece of equipment (Fig. 4A-6B, paragraphs 65-159, especially, e.g., paragraph 57, system image of smart devices is exact copy of driving software structure for controlling smart device and paragraph 72, controlled with an operating environment (e.g., system image) of the smart device; the examiner respectfully submits the smart device driving software structure operating environment image reads on virtual machine; additionally the 
wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member (The examiner submits that after installing the system image on the smart devices, the installing of the image enables the user to send control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member.), 
another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of equipment obtained from said communication exchanges (The examiner submits that device and operation settings information that may include information on parameters of controlling constituent elements and parameters of performing predetermined operations and driving software structure for controlling a corresponding smart device and for performing a designated operation (For example, the device and operation settings may include information on values set by an associated user, such as a temperature value, a 
9. A piece of home automation equipment including a controller able to impose a first operation of the equipment (paragraph 77, manual control; additionally the examiner submits that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “being able…” is made optional by the terminology used in the claim because this does not require the imposition to occur, therefore the claim fails to patentably distinguish over the teachings of the reference.) and a virtual machine able to impose a second operation of the equipment, the second operation being separate from the first operation (Fig. 4A-6B, paragraphs 65-159, especially, e.g., paragraph 57, system image of smart devices is exact copy of driving software structure for controlling smart device and paragraph 72, controlled with an operating environment (e.g., system image) of the smart device; the examiner respectfully submits the smart device driving software structure operating environment image reads on virtual machine; additionally 
the second operation being a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment different from the piece of home automation equipment (The examiner submits that after installing the system image on the smart devices, the installing of the image enables the user to send control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member.),
another of the second rules being the implementation of an action of the equipment when a criterion is met, the criterion involving data from said communication exchanges between said two pieces of equipment different from the piece of home automation equipment (The examiner submits that device and operation settings information that may include information on parameters of controlling constituent elements and parameters of performing predetermined operations and driving software structure for controlling a corresponding smart device and for performing a designated operation (For example, the device and operation settings may include information on 
2. The method according to claim 1, wherein the optimization and installation steps are carried out for all of the pieces of equipment (paragraphs 78). 
3. The method according to claim 1, wherein the second operation is separate from the first operation (Fig. 4A-6B, paragraphs 65-159). 
5. The method according to claim 1, wherein the first operation is a set of first rules and the second operation is a set of second rules, the second rules comprising the first rules (paragraph 56-57). 
6. The method according to claim 1, wherein one of the second rules being to impose the obtainment of data coming from another piece of equipment (paragraph 56-57). 
8. The method according to claim 1, wherein the method includes a step for sending the second operation by radiocommunication (paragraph 68). 
.  

3.	Claim(s) 1-3,5-6, 8, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0003985 to Marsanne.
Marsanne teaches the following: 
1. A method for controlling a home automation installation, the installation including pieces of home automation equipment and a central control member (Fig. 1, paragraphs 61-70), the method including a step for: providing a desired operation of the installation, providing a first operation of each piece of equipment (paragraph 82-83, preprogrammed operations; or paragraph 99, downloading programs present which can then be edited, paragraph 71-84), optimizing the operation of the installation by modifying the first operation of at least one piece of equipment, to obtain a second operation of said at least one piece of equipment, and an operation of the installation according to the desired operation (Fig. 2, paragraphs 71-115), and installing a virtual machine in said at least one piece of equipment, the virtual machine being able to impose the second operation on said at least one piece of equipment (paragraphs 118-123), 
wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member (The examiner 
2. The method according to claim 1, wherein the optimization and installation steps are carried out for all of the pieces of equipment (Fig. 2, paragraphs 71-115). 
3. The method according to claim 1, wherein the second operation is separate from the first operation (Fig. 2, paragraphs 71-115). 
5. The method according to claim 1, wherein the first operation is a set of first rules and the second operation is a set of second rules, the second rules comprising the first rules (Fig. 2, paragraphs 71-115). 
6. The method according to claim 1, wherein one of the second rules being to impose the obtainment of data coming from another piece of equipment (Fig. 2, paragraphs 71-115). 

9. (Currently amendment) A piece of home automation equipment including a controller able to impose a first operation of the equipment (paragraph 82-83, preprogrammed operations; or paragraph 99, downloading programs present which can then be edited, paragraph 71-84; or paragraphs 102-119, control interface or control interface editor) and a virtual machine able to impose a second operation of the equipment, the second operation being separate from the first operation (paragraphs 118-123), the second operation being a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment different from the piece of home automation equipment (The examiner submits that, e.g., the rule to send value one of variable VR4 to the execution module 7 from the portal module 11 without passing through the configuration interface 19 (Fig. 1, Fig. 2, paragraphs 85-95), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member.), another of the second rules being the implementation of an action of the equipment when a criterion is met, the criterion involving data from said communication exchanges between said two pieces of equipment different from the piece of home automation equipment (The examiner submits that, e.g., actions based on the value of VR4 meeting criteria (Fig. 1, 2, paragraphs 96-95), reads on another of the second rules being the implementation of an action when a criterion is met, the 
10. (Original) A home automation installation including a central control member and pieces of home automation equipment, at least one piece of equipment being according to claim 9 (Fig. 2, paragraphs 61-71).
Response to Arguments
4.	Applicant's arguments filed 4/17/20 have been fully considered but they are not persuasive. 
Applicant argues Yang fails to teach wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member, another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of equipment obtained from said communication exchanges.  The examiner respectfully disagrees. 
The examiner submits that after installing the system image on the smart devices, the installing of the image enables the user to send control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member. 


Applicant argues Marsanne fails to teach wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member, another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of equipment obtained from said communication exchanges.  The examiner respectfully disagrees. 

The examiner submits that, e.g., actions based on the value of VR4 meeting criteria (Fig. 1, 2, paragraphs 96-95), reads on another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of equipment obtained from said communication exchanges.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Sean Shechtman/Primary Examiner, Art Unit 2115